                                             MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                         1
                                             ALINA M. SHELL, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                             701 East Bridger Ave., Suite 520
                                         3   Las Vegas, Nevada 89101
                                             Telephone: (702) 728-5300
                                         4
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                             Attorneys for Plaintiff Todd Evans
                                         6
                                         7                                 UNITED STATES DISTRICT COURT
                                         8                                         DISTRICT OF NEVADA
                                         9
                                        10   TODD EVANS,                                        Case No.: 3:18-cv-00283-RCJ-WGC

                                        11                    Plaintiff,
                                                                                                 STIPULATION AND ORDER TO
                                        12   vs.                                                 EXTEND THE BRIEFING
                                        13                                                       SCHEDULE
(702)728-5300 (T) / (702)425-8220 (F)




                                             JAMES DZURENDA, et al.,                             (ECF No. 29)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                               Defendants.                       (FIRST REQUEST)
                                        15
                                        16
                                        17            Pursuant to LR IA 6-1, Plaintiff TODD EVANS and Defendants JAMES

                                        18   DZURENDA, ROMEO ARANAS, JOHN KEAST, DR. JONES, and DR. MAR

                                        19   (collectively “Defendants”), by and through their respective counsel, hereby stipulate and

                                        20   request that this Court extend the deadline to file Opening Briefs (ECF No. 29) by an

                                        21   additional fourteen (14) days, extending the deadline from February 14, 2020 to February

                                        22   28, 2020. Parties further stipulate that the deadline for any responses shall be extended by

                                        23   two weeks from March 6, 2020 (ECF No. 29) until March 20, 2020. This is the first

                                        24   stipulation for extension of time for parties to file their Opening Briefs.

                                        25            This Request for an extension of time is not sought for any improper purpose or

                                        26   other purpose of delay. This request for extension is based upon the following:

                                        27            Counsel for Plaintiff TODD EVANS initiated this request due to her scheduling

                                        28   conflicts limiting her ability to timely file his Opening Brief.



                                                                                            1
                                         1            WHEREFORE, the parties respectfully request that this Court extend the deadline
                                         2   to file Opening Briefs (ECF No. 29) to up to and including February 28, 2020 and any
                                         3   Responses to be filed by March 20, 2020.
                                         4            IT IS SO STIPULATED.
                                         5
                                             DATED this 11th day of February, 2020.         DATED this 11th day of February, 2020.
                                         6
                                             MCLETCHIE LAW                                  ATTORNEY GENERAL’S OFFICE
                                         7
                                         8
                                         9   /s/ Alina M. Shell                              /s/ Douglas R. Rands
                                             Margaret A. McLetchie, NBN 10931                Aaron D. Ford, Nevada Attorney General
                                        10   Alina M. Shell, NBN 11711                       Douglas R. Rands, Nevada Bar No. 3572
                                        11   701 E. Bridger Ave., Suite 520                  100 N. Carson Street
                                             Las Vegas, NV 89101                             Carson City, Nevada 89701-4717
                                        12   Attorneys of Plaintiff Todd Evans               Attorneys for Defendants
                                        13
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM




                                                                                    ORDER
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                                         IT IS SO ORDERED.
                                        16
                                        17
                                        18
                                                                                   HONORABLE WILLIAM G. COBB
                                        19
                                        20                                         DATED:
                                                                                               February 12, 2020
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                        2
